United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-4039
                                   ___________

United States of America,         *
                                  *
         Appellee,                * Appeal from the United States
                                  * District Court for the
    v.                            * District of Nebraska.
                                  *
Ramon Humberto Gaspar-Hernandez, *        [UNPUBLISHED]
                                  *
         Appellant.               *
                             ___________

                             Submitted: September 28, 2005
                                Filed: September 30, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Gaspar-Hernandez (Hernandez) appeals the sentence the district court1 imposed
after he pled guilty to a drug charge. Pursuant to a Federal Rule of Criminal
Procedure 11(c)(1)(C) plea agreement, the court sentenced Hernandez to 121 months’
imprisonment and 5 years’ supervised release. Hernandez’s counsel moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the district court erred by not granting safety-valve relief and sentencing


      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
Hernandez to the low end of the resulting Guidelines range of 108-135 months’
imprisonment.

       Hernandez, however, cannot challenge the sentence to which he stipulated in
his Rule 11(c)(1)(C) plea agreement because he voluntarily exposed himself to a
specific punishment. See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995)
(stating “defendant who explicitly and voluntarily exposes himself to a specific
sentence may not challenge that punishment on appeal”) (citations omitted).

     Further, having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                       -2-